Longwei Petroleum Investment Holding Limited April 27, 2010 Confidential 1 Forward Looking Statements Statements contained in this presentation may be considered “forward-looking statements” within the meaning of U.S. federal securities laws. The matters discussed herein are based on current management expectations that involve risks and uncertainties that may result in such expectations not being realized. Actual outcomes and results may differ materially from what is expressed or forecasted in such forward-looking statements due to numerous potential risks and uncertainties including such risks and factors described in presentation prepared by Longwei Petroleum Investment Holding Ltd. (“Longwei” or the “Company”) management. Such forward-looking statements speak only as of the date on which they are made and Longwei does not undertake any obligation to update any forward-looking statements to reflect events or circumstances after the date of the presentation. 2 3 Executive Summary §Longwei Petroleum Investment Holding Limited, a Colorado corporation, is one of the leading distributors/wholesalers of diesel, gasoline, kerosene and fuel oils in Taiyuan City and Gujiao City in Shanxi Province, Peoples Republic of China (PRC). §The Company’s operating subsidiary, Taiyuan Longwei (“Longwei”), was founded in the PRC in 1995 and is fully licensed to operate as a finish oil wholesaler in the PRC. §Longwei purchases diesel, gasoline, fuel oils and kerosene from oil refineries and other Chinese suppliers with whom the Company has had long lasting business relations. §The Company’s customer list includes a diversified grouping of primary fuel users. Shanxi Province Diesel, Gasoline, Kerosene and Fuel Oils Customers Approx. Percent of FY 2009 Revenues 1.Coal plants and other power supply customers 2.Large-scale gas stations located in Taiyuan City, Shanxi Province 3.Small, independent gas stations located in Taiyuan City, Shanxi Province 45% 45% 5% 4 Executive Summary, continued §The Taiyuan facility has 14 storage tanks with a total capacity of 50,000 metric tons (mt). The Gujiao facility has a total of 8 storage tanks with a total capacity of 70,000 mt in Gujiao City. Gujiao was fully operational on January 1, 2010. Gujiao also includes another 40,000 mt of storage capacity, 4 tanks in total. These tanks are adjacent to the tanks currently in use and will require minimal repairs in order to become operational.
